Citation Nr: 0031106	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for fatigue, due to 
undiagnosed illness.  

Entitlement to service connection for flu-like symptoms, due 
to undiagnosed illness.  

Entitlement to service connection for skin rash, due to 
undiagnosed illness.  

Entitlement to service connection for headaches, due to 
undiagnosed illness.  

Entitlement to service connection for dizziness, due to 
undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1992.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in March 1995 that, inter alia, denied service 
connection for fatigue, flu-like symptoms, and skin 
eruptions.  A rating decision in February 1998 denied, inter 
alia, service connection for headaches and dizziness.  All of 
those disabilities were claimed as due to undiagnosed illness 
following the veteran's service in the Persian Gulf.  His 
service included a period in the Southwest Asia Theater of 
Operations from August 1990 to March 1991.  

The Board notes that a rating decision in November 1999 
denied compensable evaluations for the veteran's service-
connected dysplastic nevus syndrome and acrochordon.  He 
disagreed with that determination and a statement of the case 
as to those two issues was mailed in March 2000.  The record 
does not reflect that a substantive appeal regarding those 
issues has been received.  Therefore, no appeal concerning 
those issues is currently before the Board.  

The issues relating to service connection for fatigue, 
dizziness, and headaches as due to undiagnosed illness will 
be addressed in the Remand that follows this decision.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran currently has 
any flu-like symptoms for which service connection has not 
already been established.  

2.  The evidence does not show that the veteran currently has 
any skin rash or other skin condition for which service 
connection has not already been established.  


CONCLUSIONS OF LAW

1.   Service connection for flu-like symptoms as due to 
undiagnosed illness is not established.  38 U.S.C.A. §§ 1117, 
5107 (West 1991); the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to be codified at 
38 U.S.C. § 5100, et seq.); 38 C.F.R. § 3.317 (2000).  

2.   Service connection for a skin rash as due to undiagnosed 
illness is not established.  38 U.S.C.A. §§ 1117, 5107; the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et seq.); 
38 C.F.R. § 3.317.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran was seen in 
February 1990 complaining of chigger bites.  On examination, 
there were multiple red lesions on both legs, with slight 
inflammation; the diagnosis was insect bites.  At the time of 
the veteran's separation examination in July 1992, the 
veteran did not note any history of fatigue, flu-like 
symptoms, skin rash, headaches, or dizziness and the examiner 
did not report any pertinent abnormal clinical findings or 
diagnose any disorder relative to the claimed disorders.  

VA outpatient records dated in May 1993 note the veteran's 
complaint of headaches.  The examination primarily concerned 
evaluation and treatment for his diarrhea.  

A VA general medical compensation examination was conducted 
in July 1993, primarily to evaluate the veteran's orthopedic 
complaints.  The examiner did not note any symptoms or 
abnormal clinical findings relative to the current claims.  

VA outpatient records dated in August 1993 show that a 
consultant stated that the veteran's diarrhea was probably a 
manifestation of irritable bowel syndrome, although an 
organic cause, i.e., inflammatory bowel disease, must be 
ruled out.  A colonoscopy, performed to evaluate the 
veteran's diarrhea, was reportedly normal.  The physician 
indicated that the veteran's symptoms were consistent with 
irritable bowel.  

In November 1994, the veteran filed a claim for service-
connected disability for Persian Gulf Syndrome, complaining 
of chronic fatigue and constant flu symptoms.  (He also 
complained of diarrhea and nausea, for which service 
connection was later granted.)  

On general medical examination in January 1995, the examiner 
noted the veteran's report that he had a skin eruption on his 
upper extremities in service that lasted several months 
before clearing up.  He also expressed a question of fungal 
infections while in the Persian Gulf.  No skin lesions were 
identified on the examination.  The veteran also complained 
of nausea and vomiting at least once weekly and daily 
diarrhea, noting blood in his stool on multiple occasions 
over the previous three years; there had been no weight loss.  
The examiner diagnosed gastroenteritis, etiology 
undetermined, and fatigue.  

A VA Persian Gulf Registry Examination was also conducted in 
January 1995.  The veteran's complaints at that time were 
diarrhea, fatigue, and skin eruption/fungus.  The examiner 
did not record any pertinent abnormal clinical findings.  

The veteran submitted a statement from a fellow serviceman in 
August 1996.  The author stated that he and the veteran had 
noticed similar symptoms after serving in the Gulf, such as 
nausea, diarrhea, and other flu-like symptoms 2-3 times a 
month, sometimes lasting 5 minutes, sometimes off and on for 
a week.  

Another VA gastrointestinal examination was conducted in 
August 1997.  The examiner noted the veteran's complaints of 
loose, irregular bowel movements, crampy pain, vomiting, and 
diarrhea; no abnormal clinical findings were reported.  
Various x-ray and endoscopic tests did not show the presence 
of any chronic gastrointestinal disorder.  

A VA skin examiner in August 1997 indicated that the veteran 
had two skin-related problems. First, he was reportedly 
treated during service for a rash on his forearms and the 
backs of his hands; the rash was diagnosed as eczema, 
possibly poison ivy.  According to the veteran, the rash had 
not recurred.  The second problem was the appearance of a 
number of skin lesions on his trunk and scalp.  The examiner 
diagnosed acrochordon (skin tags) and dysplastic nevus 
syndrome; the latter diagnosis was later confirmed on 
pathologic examination.  The examiner's diagnoses also 
included "history of an eczema-type of rash, now cleared."  

Another VA gastrointestinal examiner, in September 1997, 
noting the veteran's complaints of crampy abdominal pains, 
loose bowel movements (which had improved), and vomiting 
(which had subsided), considering the fact that there was no 
evidence that the veteran had lost any weight or was anemic, 
and in light of completely negative clinical findings, 
negative radiologic findings, and negative endoscopic 
examination, stated that objective gastrointestinal pathology 
had not been demonstrated; he concluded that the veteran's 
symptoms were perhaps compatible with irritable bowel 
syndrome.  

VA outpatient records dated in January 1998 reflect 
evaluation and excisional biopsies of dysplastic nevi on the 
veteran's back.  Those records do not mention any other skin 
disorder.  

Another VA skin examination was conducted in September 1999.  
The examiner described in some detail the manifestations of 
and prognosis for the veteran's service-connected dysplastic 
nevus syndrome.  He noted "the extensive history of his 
eruption and the workup that led to the diagnosis of 
dysplastic nevus syndrome."  He indicated that the veteran 
had hundreds of pigmented lesions over his trunk and 
extremities.  The examiner did not, however, describe or 
diagnose any skin disorder other than the service-connected 
malignant skin disability.  

In January 2000, a VA gastrointestinal examiner noted the 
veteran's history of crampy abdominal pain, nausea, vomiting, 
and diarrhea that began a few months after his separation 
from service.  He also described the veteran's current 
symptoms in that regard.  The examiner did not refer to any 
complaints of flu-like symptoms or other manifestations.  

Analysis 

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000.  That law substantially revised VA's 
duty to assist claimants for VA benefits.  It also included 
an enhanced duty to notify the claimant as to what 
information and evidence is necessary to substantiate the 
claim.  Although the RO has not had an opportunity to 
consider the veteran's claims pursuant to the new law, the 
veteran has, nevertheless, been afforded a Persian Gulf 
Registry examination and several other general medical and 
specialist examinations.  In light of the legal requirements 
for compensation benefits for disabilities due to undiagnosed 
illness and in view of the considerable medical evidence that 
is already of record, the Board finds that additional medical 
opinions in this case are not necessary.  Further, statements 
of the case and supplemental statements of the case have 
provided the veteran with clear information as to the 
evidence that would help substantiate his claims concerning 
flu-like symptoms and skin rash.  The veteran has not pointed 
to any additional evidence that might aid his case that has 
not already been obtained.  Accordingly, the Board finds that 
VA's duty to assist him and to notify him of the evidence 
that is necessary to substantiate those claims has been 
satisfied.  

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability: 

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2001; 
and 
(ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical 
diagnosis. 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1) Fatigue
(2) Signs or symptoms involving skin
(3) Headache
(4) Muscle pain
(5) Joint pain
(6) Neurologic signs or symptoms
(7) Neuropsychological signs or symptoms
(8) Signs or symptoms involving the respiratory system 
(upper or lower)
(9) Sleep disturbances
(10) Gastrointestinal signs or symptoms
(11) Cardiovascular signs or symptoms
(12) Abnormal weight loss 
(13) Menstrual disorders. 

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317 (2000).  

Flu-like symptoms

Although the veteran originally claimed service connection 
for "constant flue [sic] symptoms" pursuant to 38 C.F.R. 
§ 3.317, he has not been more specific as to just what those 
symptoms are.  However, he did specifically claim service 
connection for nausea and diarrhea and there is medical 
evidence to the effect that he has complained of, has been 
extensively evaluated for, and has been treated for those 
symptoms since his separation from service.  Moreover, 
service connection for those symptoms, due to undiagnosed 
illness, has already been established.  

The Board is cognizant of the lay statement indicating that, 
following service in the Gulf, the veteran began having 
"nausea, diarrhea, and other flu-like symptoms."  But there 
is no evidence that any examiner has referred to any 
complaints of flu-like symptoms; nor has any examiner 
identified any objective signs related to such an illness.  
There simply is no evidence at all that the veteran has ever 
had any specific flu-like symptoms, other than the 
gastrointestinal complaints for which service connection has 
previous been established.  

Therefore, in the absence of any current signs or symptoms of 
a flu-like illness, other than the already-service-connected 
nausea and diarrhea, the criteria for payment of disability 
compensation pursuant to 38 C.F.R. § 3.317 are not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Skin rash

The record is devoid of any clinical finding of a skin rash 
at any time, despite one notation by a VA examiner in 1997 
that the veteran had been diagnosed with eczema, or possibly 
poison ivy, on his arms during service; that examiner also 
indicated that the skin condition had cleared.  The service 
medical records show that the veteran was seen during service 
for multiple red lesions on his legs, but the lesions were 
attributed at that time to insect bites.  Subsequent to his 
separation from service, he has been diagnosed as having 
dysplastic nevus syndrome, with hundreds of pigmented nevi 
over his trunk and extremities, and acrochordon (skin tags).  
Service connection has been established for that disability.  
No other skin manifestations have been noted by any examiner 
since service and there is no evidence that the veteran has 
complained of any.  It would appear that the "skin rash" 
for which service connection has been denied is likely the 
same as the skin disability for which service connection has 
been established.  

Nevertheless, in the absence of any current signs or symptoms 
of skin problems other than the service-connected dysplastic 
nevus syndrome and acrochordon, the criteria for payment of 
disability compensation on that basis pursuant to 38 C.F.R. 
§ 3.317 are not met.  

The Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b) as to this issue.  However, because the 
preponderance of the evidence is against the claim, the 
provisions of § 5107(b) are not applicable.  


ORDER

Service connection for flu-like symptoms, due to undiagnosed 
illness, is denied.  

Service connection for skin rash, due to undiagnosed illness, 
is denied.  


REMAND

The record shows that post-service examiners have noted the 
veteran's complaints of fatigue and headaches.  The Board 
notes that he has reported that his headaches may last from a 
short time to all night long and that, although he denied 
missing any time from work due to his fatigue, he had noticed 
definitely increased symptoms in that regard.  He has also 
stated that his headaches and dizziness "have such a great 
affect [sic] on my daily life."  

Pursuant to VA's enhanced duty to notify the veteran of 
evidence that would help substantiate his claims, as provided 
in the Veterans Claims Assistance Act of 2000, the Board 
believes that he should be advised that the regulations 
concerning payment of disability compensation for undiagnosed 
illness require objective indications of the claimed 
disability.  The record currently reflects the veteran's 
complaints and notations of those complaints by examiners 
(although no examiner has noted any complaint of dizziness), 
but it does not show that examiners have reported any 
specific objective evidence of any pertinent disability 
manifested by headaches, dizziness, or fatigue.  

Therefore, this case as to these three issues is REMANDED for 
the following actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-
date records of any examination or treatment, 
VA or non-VA, that the veteran has received for 
headaches, dizziness, or fatigue.  All records 
so received should be associated with the 
claims folder.  

2.  The veteran should be notified that he 
should furnish any available evidence showing 
that he currently has fatigue, dizziness, and 
headaches.  That evidence may include medical 
treatment records or medical opinions or lay 
statements, including, for example, statements 
by employers or others concerning the effects 
of the claimed disabilities on his ability to 
carry out his job duties or any concessions 
made to him by employers on account of those 
disabilities.  

3.  The RO should then schedule the veteran for 
a VA general medical examination.  The claims 
file must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All appropriate special tests 
should be completed.  The examiner's report 
should set forth in detail all current 
complaints and pertinent clinical findings 
regarding headaches, dizziness, and fatigue.  
The examiner should be requested specifically 
to comment on whether there are any objective 
indications of chronic disability resulting 
from headaches, dizziness, and fatigue and, if 
so, whether headaches, dizziness or fatigue can 
be attributed to any known clinical diagnosis.  

4.  Upon completion of the requested 
development and after ensuring full compliance 
with the provisions of the Veterans Claims 
Assistance Act of 2000, the RO should again 
consider the veteran's claims.  If action taken 
remains adverse to the veteran, he and his 
accredited representative should be furnished 
with a supplemental statement of the case and 
should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 1 -


